 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7
                                             BAKERSFIELD DIVISION
 8

 9                                                     ) CASE NO. 5:21-MJ-00033-JLT
     UNITED STATES OF AMERICA,                         )
10                                                     )
                                    Plaintiff,         ) UNSEALING ORDER
11                v.                                   )
                                                       )
12                                                     )
     JESUS MANUEL MORFIN VILLA and                     )
13   OMAR VAYAS DURAN,                                 )

14                                 Defendants.

15

16          Good cause appearing due to the defendants’ pending initial appearances in the Eastern District

17 of California, it is hereby ordered that the Complaint, arrest warrant, and related court filings in the

18 above matter, be UNSEALED.
19
                30
20 DATED: June_______, 2021

21
                                                                  JENNIFER L. THURSTON
22                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28



30
